Title: From George Washington to Colonel Daniel Morgan, 10 August 1777
From: Washington, George
To: Morgan, Daniel



Sir
Camp at the Cross Roads Bucks County [Pa.]Sunday 10th Augt 1777. 10 oClock P.M.

I have just recd an Express from Philada informing me that a large Fleet was seen off Sinepuxent Inlet on the 7th instant. You are therefore desired to halt wherever this finds you, and wait till we hear further of this Matter. Let me know by Return of the Express where you are, that I may know how to direct for you when I have occasion to send you Orders. I am Sir Yr most obt Servt

Go: Washington


P.S. By ordering you to halt when this shall find you, I mean upon the most convenient Ground near the place.

